10 N.Y.2d 907 (1961)
In the Matter of the Claim of George Stallone, Respondent,
v.
Liebmann Breweries et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Submitted October 11, 1961.
Decided November 16, 1961.
Bernard F. Farley for appellants.
Louis J. Lefkowitz, Attorney-General (Daniel Polansky, Paxton Blair and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge DESMOND and Judges DYE, BURKE and FOSTER. Dissent: Judges FULD, FROESSEL and VAN VOORHIS.
Order affirmed upon the memorandum in the Appellate Division, with costs to respondent Workmen's Compensation Board. No opinion.
Judges FULD, FROESSEL and VAN VOORHIS dissent and vote to reverse and to remit the matter to the Workmen's Compensation Board in the following memorandum: The result achieved by this affirmance is so unreasonable, the amount of compensation allowed so out of line with earnings received, that we cannot believe that the Legislature ever intended such a construction as has here been given of subdivision 3 of section 14 of the Workmen's Compensation Law, particularly in the light of the provisions of subdivision 6 of section 15.